Case 2:20-cv-02303-CBM-MAA Document 36 Filed 03/25/21 Page 1 of 2 Page ID #:414
 Case 2:20-cv-02303-CBM-MAA Document 36 Filed 03/25/21 Page 2 of 2 Page ID #:415
                                              LEGAL STANDARD


         Rule 4(f)(3) permits the service of any individual in a foreign country “by other means not prohibited by
international agreement, as the court orders.” Microsoft Corp. v. Buy More, Inc., 703 Fed. Appx. 476, 480 (9th
Cir. 2017). The decision whether to allow alternative methods of serving process under Rule 4(f)(3) is
committed to the “sound discretion of the district court.” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007,
1016 (9th Cir. 2002). Plaintiffs are not required to attempt service by all feasible alternatives before service
under Rule 4(f)(3) is allowed. Id. “[T]rial courts have authorized a wide variety of alternative methods of
service including publication, ordinary mail, mail to the defendant’s last known address . . . and most recently,
email.” Id. (upholding a district court’s decision allowing plaintiff to serve defendant via email address).


                                                       DISCUSSION


         Here, it appears to the Court that Defendants whereabouts are unknown to Plaintiff. (Mot. at p. 3, 8.
“Plaintiffs have been unable to ascertain the physical location of the Unserved Defendants so as to effect
traditional service.”) In the Declaration of Jared Schneider, Plaintiffs’ counsel states that he used a serviced
called “RocketReach” to attempt to locate accurate emails addresses for Shetty, Manghat, and Shenoy.
Plaintiffs’ counsel was able to confirm that (brshetty@brsvventures.com), (pmanghat@gmail.com), and
(shenoypca@gmail.com) were valid email addresses for the Unserved Defendants and the email address was
active and operational as of February 19, 2021. (Decl. Schneider, ¶¶ 3, 4, 8; Ex. E, F, G.)


        Plaintiffs propose effecting alternate service by: 1) sending each Unserved Defendant a copy of the
summons and complaint to the email addresses, 2) publishing notice of the lawsuit and the obligation of any order
by this Court via a wire service (press releases) covering India and Abu Dhabi and 3) to Defendant Shetty’s
primary place of business, BRS Ventures located in Abu Dhabi and through Memon of MZM Legal LLP, “who
holds himself out to the public as Shetty’s counsel.” (Mot. at p. 3.)


        The Court finds this Motion is appropriate for decision without an appearance or oral argument. No
appearance is needed on March 30, 2021. Accordingly, the Court grants Plaintiffs’ request for service by
publication and/or alternative service including listed email address.


         IT IS SO ORDERED.




                                                                                                        00    :
CV-90 (12/02)                                 CIVIL MINUTES - GENERAL                       Initials of Deputy Clerk YS
